DETAILED ACTION
This action is responsive to the pending claims, 1-7, received 12 May 2022. Accordingly, the detailed action of claims 1-7 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection is withdrawn in view of applicant’s response (remarks pg 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-4, 6 rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (EP 3299257 A1, hereafter referred to as Yanagi) in view of Ko (US 20170190354 A1, hereafter referred to as Ko).

Regarding claim 1, Yanagi teaches a motor control device that drives a motor contributing to vehicle operations based on a vehicle signal including drive assist information and performs vehicle control, the motor control device (Yanagi [Abstract] teaches a motor controller that controls actuation of a motor, wherein the motor contributes to vehicle steering operations [0013] based on detection results of various sensors arranged in the vehicle [0017]) comprising: 
a first controller and a second controller that perform a calculation operation concerning drive control over the motor based on the vehicle signal acquired from an in-vehicle communication line (Yanagi [0025] discloses the motor controller includes a first and second ECU, wherein the ECUs include calculation processing units which perform calculations  to control actuation of the drive circuit [Abstract] based on information acquired from various sensors arranged in the vehicle [0017]), wherein a first microcomputer corresponds to a calculation portion of the first controller (Yanagi [0028]) and functions as a master (Yanagi [0008]), a second microcomputer corresponds to a calculation portion of the second controller (Yanagi [0028]) and functions as a slave (Yanagi [0008]), the first microcomputer and the second microcomputer mutually transmit and receive operation results from the first microcomputer and the second microcomputer by inter-microcomputer communication (Yanagi [0027, 0033]), or the first microcomputer unilaterally transmits an operation result from the first microcomputer by the inter- microcomputer communication. 
However, Yanagi does not explicitly teach the first microcomputer and the second microcomputer synchronize timings to start and end vehicle control by performing one of three types of arbitration processes including: an AND-start arbitration process that starts the vehicle control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer, and ends the vehicle control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer; an OR-start arbitration process that starts the vehicle control when a start condition is satisfied in the 15/18operation result from at least one of the first microcomputer or the second microcomputer, and ends the vehicle control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer; and a forced arbitration process that starts vehicle control when a start condition is satisfied in the operation result from the first microcomputer, and ends the vehicle control when an end condition is satisfied in the operation result from the first microcomputer.  
Ko, in an analogous art, teaches teach the first microcomputer and the second microcomputer synchronize timings to start and end vehicle control by performing one of three types of arbitration processes (Ko [0062] discloses an arbitration apparatus that synchronizes the timings of a plurality of steering related control systems (ECUs) for steering assist based on arbitration) including: 
an AND-start arbitration process that starts the vehicle control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer (KO [0099 and 0082] discloses execution of an operation (“vehicle control”) of a currently activated steering related control system, wherein the operation is resultant of operation command requests ([0065, Abstract, 0017]) (“operation results”) simultaneously received ([0095, 0097-0098]) from two or more control systems (“both”)), and ends the vehicle control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer  (KO [0099] discloses handing over control when the active steering related control system operation is complete (“end vehicle control”); 
an OR-start arbitration process that starts the vehicle control when a start condition is satisfied in the 15/18operation result from at least one of the first microcomputer or the second microcomputer (KO [0103, 0109] discloses receiving an operation command request from a control system wherein the request is for execution of an operation), and ends the vehicle control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer (KO [0103-0109] teaches executing the received operation command request prior to completing the currently active request or completing the currently active request before executing and completing the received request such that vehicle control ends upon completion of the received request and currently active request (“both”); and 
a forced arbitration process that starts vehicle control when a start condition is satisfied in the operation result from the first microcomputer (KO [0094] discloses receiving an operation command request ([Abstract, 0017]) from a single steering related control system), and ends the vehicle control when an end condition is satisfied in the operation result from the first microcomputer (Ko [0082, 0099] discloses completing the operation of the currently activated steering related control system).

Regarding claim 2, Yanagi-Ko teach the limitations of claim 1, as rejected above.
Additionally, Yanagi-Ko teach the motor control device wherein the first microcomputer and the second microcomputer select one of the three types of arbitration processes and perform the one of the three types of arbitration processes based on the acquired vehicle signal (Yanagi [0023] teaches activating or canceling the automatic steering control in accordance with user interaction with on/off switch. Additionally, Ko [0102] teaches arbitration and processing of steering related control system requests based on a received button press or signal).  

Regarding claim 3, Yanagi-Ko teach the limitations of claim 2, as rejected above.
Additionally, Yanagi-Ko teach the motor control device wherein the first microcomputer and the second microcomputer select the one of the three types of arbitration processes in accordance with switching between a drive assist mode and a manual operation mode by a driver (Yanagi [0023] teaches activating or canceling the automatic steering control in accordance with user interaction with on/off switch. Additionally, Ko [0102] teaches arbitration and processing of steering related control system requests based on a received button press or signal).  

Regarding claim 4, Yanagi-Ko teach the limitations of claim 1, as rejected above.
Additionally, Yanagi-Ko teach the motor control device wherein when an abnormality of the inter-microcomputer communication occurs, the first microcomputer and the second microcomputer stop the arbitration process (Yanagi [0060-0061] disclose upon determination of an abnormality, switching the control state of the processing units) and independently start or end the vehicle control based on the operation result from each of the first microcomputer and the second microcomputer (Yanagi [0062 and 0065] discloses commencing steering assist based on PWM signals calculated by the new master/slave control state).  

Regarding claim 6, Yanagi-Ko teach the limitations of claim 1, as rejected above.
Additionally, Yanagi-Ko teach the motor control device, wherein the motor corresponds to a steering assist motor for an electric power steering system (Yanagi [0011] discloses an electric power steering device, wherein the device includes a motor which applies power to a steering mechanism [0013]).  


Allowable Subject Matter
Claim 5, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“Applicant respectfully asserts that Yanagi and Ko, alone or in combination, fail to disclose at least the above feature(s) of amended Claim 1. 
For example, Applicant respectfully asserts that the cited references do not teach performing one of three types of arbitration processes including: an AND-start arbitration process...; an OR-start arbitration process...; and a forced arbitration process.... In the rejection of Claim 1, the Office alleges that Ko teaches an AND-start arbitration process. However, without Page 9 of 11Application No. 16/751,619Attorney Docket Number D2203.10282US01Responsive to Office Action mailed February 16, 2022acquiescing to the Office's interpretation of Ko, Applicant respectfully asserts that Ko does not teach an OR-start arbitration process or a forced arbitration process. Yanagi fails to remedy the deficiencies of Ko.” Remarks pg 9-10
In response the examiner respectfully disagrees. Applicant’s arguments (see Remarks pg 9-10) are directed to the amended limitations of the independent claims. As such an explanation of how the prior art reads on the added limitations is presented above in the updated grounds of rejection. Specifically, Ko teaches synchronizing timings to start and end vehicle control by performing one of three types of arbitration processes (Ko [0062] discloses an arbitration apparatus that synchronizes the timings of a plurality of steering related control systems (ECUs) for steering assist based on arbitration) including: 
an AND-start arbitration process that starts the vehicle control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer (KO [0099 and 0082] discloses execution of an operation (“vehicle control”) of a currently activated steering related control system, wherein the operation is resultant of operation command requests ([0065, Abstract, 0017]) (“operation results”) simultaneously received ([0095, 0097-0098]) from two or more control systems (“both”)), and ends the vehicle control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer  (KO [0099] discloses handing over control when the active steering related control system operation is complete (“end vehicle control”); an OR-start arbitration process that starts the vehicle control when a start condition is satisfied in the 15/18operation result from at least one of the first microcomputer or the second microcomputer (KO [0103, 0109] discloses receiving an operation command request from a control system wherein the request is for execution of an operation), and ends the vehicle control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer (KO [0103-0109] teaches executing the received operation command request prior to completing the currently active request or completing the currently active request before executing and completing the received request such that vehicle control ends upon completion of the received request and currently active request (“both”); and a forced arbitration process that starts vehicle control when a start condition is satisfied in the operation result from the first microcomputer (KO [0094] discloses receiving an operation command request ([Abstract, 0017]) from a single steering related control system), and ends the vehicle control when an end condition is satisfied in the operation result from the first microcomputer (Ko [0082, 0099] discloses completing the operation of the currently activated steering related control system).

Regarding claim 1, applicant argues:
“Therefore, for at least these reasons, Applicant respectfully asserts that Yanagi and Ko, alone or in combination, fail to disclose each and every feature of amended Claim 1. Reconsideration and withdrawal of the rejection is respectfully requested.” Remarks pg 10
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1.

Regarding dependent claims 2-4 and 6, applicant argues:
“ Applicant respectfully disagrees with the rejections but submits that each of the dependent Claims 2-4 and 6 depends directly or indirectly on independent Claim 1. Thus, dependent Claims 2-4 and 6 incorporate by reference all the features of independent Claim 1. In view of the features as recited in the independent Claim 1, and in view of the additional features as recited in the dependent claims, Applicant respectfully submits that dependent Claims 2-4 and 6 are allowable for at least the reasons discussed above and their respective additional novel features. Although Applicant has not discussed specific features of all of the dependent claims in this response, Applicant does not necessarily agree with the characterizations and assessments made by the Examiner with respect to the dependent claims. Thus, Applicant respectfully submits that dependent Claims 2-4 and 6 are allowable.” Remarks pg 10
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to the independent claim from which the dependent claims inherit. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446